Title: To James Madison from Israel T. Canby, 5 May 1815
From: Canby, Israel T.
To: Madison, James


                    
                        Sir,
                        Washington May 5th. 1815
                    
                    Your Servant John will deliver you a horse which was purchased in Kentucky by Genl. Taylor for your use. The extreme badness of the roads in the western Country has reduced him considerably notwithstanding all the care I cou’d possibly take of him. I was requested by Genl Taylor to furnish you with the amount of his expenses on the journey. These including shoeing amounted to twenty two dollars. With the greatest respect I have the honor to be your Frnd. an[d] servt.
                    
                        I. T. Canby
                    
                